John I. Purtle, Justice, dissenting. I simply cannot understand why a water works commission can be abolished by a majority vote of a city council when it takes a two-thirds vote to remove a single commissioner. Act 215 of 1937 is codified in Ark. Stat. Ann. § 19-4219, et seq. (Repl. 1980). It does not require any city to establish a water works commission. However, if such a commission is established it shall have complete authority to manage, operate, improve, extend and maintain the distribution system, and shall have complete power over its property and employees. Ark. Stat. Ann. § 19-4223. The General Assembly granted cities the right to create water works commissions but did not see fit to grant authority to abolish a commission. If the commission owns the system what becomes of it when the city council usurps the office and powers of the commission? When the City of Ward entered into an agreement with the Farmers Home Administration in 1967, partially in exchange for a $153,000 grant, it undertook to abide by the terms of the agreement for a period of 40 years. Will the city council now act as the Municipal Water Works Commissioners or assume these duties in addition to their obligations as members of the city council? Certainly the people of Ward and the entity holding the obligation due from the city have a right to expect continuity in the operation of the Municipal Water Works Commission. To allow the city council to remove the commissioners, under the pretext of abolishing the commission, only creates havoc and uncertainty. The people are entitled to more than this. Responsible people can hardly be blamed for refusing to serve on the commission or as its employees because the city council may unexpectedly and arbitrarily eliminate the positions and jobs held by the personnel and commission. A water works commission is charged by Ark. Stat. Ann. § 19-4226 with proper operation and management of municipal water works and is required to submit monthly reports and annual audits of its operations to the mayor and city council. The commission is also required to furnish such additional reports, data, and information as may be requested by the mayor or city council. We have many times held that cities possess only such powers as are granted them by the Arkansas General Assembly. The power to abolish water works commissions is not granted by any statute which I have read. To say the least, the majority opinion will allow a city to utilize a very slipshod method in operating a business which handles peoples’ money and has an important bearing on their health. I am of the opinion that the trial court was correct and should be affirmed.